Citation Nr: 0700836	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-37 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD), and if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to 
December 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In October 2006, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

In December 2006, the Board denied a motion filed by the 
veteran to advance the veteran's appeal on the Board's 
docket.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an unappealed 
Board decision of March 1989.

2.  The evidence received since the March 1989 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
is sufficient to establish a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In a final decision of March 1989, the Board denied 
entitlement to service connection for PTSD based on its 
determination that the veteran did not have PTSD as a result 
of any service experiences.

The subsequently received evidence includes the veteran's 
stressor statement, which includes stressors not mentioned 
previously, and VA outpatient records noting treatment for 
PTSD related to the veteran's self-reported symptomatology 
associated with his experiences in Vietnam.  The evidence 
added to the record also includes medical records showing 
that the veteran has had ongoing treatment for PTSD since 
1987.  This evidence is neither cumulative nor redundant of 
the evidence previously of record.  It relates to an 
unestablished fact necessary to substantiate the claim.  
Moreover, it is sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, it is 
new and material and reopening of the claim is in order.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for PTSD is granted.


REMAND

The veteran claims that he is entitled to service connection 
for PTSD because it is the result of several in-service 
stressors that occurred while serving in Vietnam.  In this 
regard, there is medical evidence of a diagnosis of PTSD; 
however, none of the medical evidence of record indicates 
that there is a firm diagnosis of PTSD based upon an in-
service stressor.  Therefore, a VA examination is warranted.

Additionally, in an October 2004 VA Form 21-4138 the veteran 
stated that he submitted a buddy statement from his bunkmate 
in Vietnam.  The Board is unable to locate this letter in the 
claims folder, and there is no indication in the supplemental 
statement of the case that such letter was considered by the 
RO.  The veteran should be requested to resubmit this letter.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should ensure that 
the veteran is provided all required 
notice, to include notice that he should 
resubmit a copy of the buddy statement 
(that of Mr. J.E. of Florida) that he 
previously submitted.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the veteran should be scheduled 
for a VA examination by a psychiatrist or 
psychologist to determine if he has PTSD 
due to service stressor(s).  The claims 
folder must be made available to and 
reviewed by the examiner, and any 
indicated studies should be performed.  

A diagnosis of PTSD under the DSM-IV 
should be confirmed or ruled out.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  If 
PTSD is diagnosed, the elements 
supporting the diagnosis, to include the 
stressor(s), should be identified.  

The rationale for all opinions expressed 
should also be provided.

4.  If PTSD is diagnosed the RO or the 
AMC should undertake appropriate 
development to verify the supporting 
stressor(s) through the U.S. Army and 
Joint Services Records Research Center, 
or other appropriate depository.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals





 Department of Veterans Affairs


